Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply
Applicant's response of 11/30/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1, the applicant is claiming the step of “allowing assembly” of at least one tire with a towable rig.  The examiner notes that the specification never discloses, and the original claims do not recite any specific step of allowing assembly and what that would mean as opposed to the actual assembly of the tires to the rig.  No distinction was ever made in the originally filed specification to having a step of allowing assembly that is different than actual assembly.  This is considered to be new matter that is not supported by the specification as originally filed.  The specification does disclose that tires are installed in towable rigs such as trailer and vehicles, but never expressly makes a distinction between the installing of the tires and a separate step of just allowing that to occur.  This language is found to be new matter.
For claim 1, the applicant recites that after the step of assembling or allowing assembly, the claimed association of the towable rig identifier with the tire, the rig and the consumer is caused to occur.  The specification does not mention that the association occurs after assembly or after the broad step of just allowing assembly, and the originally filed claims only provide support for claiming that the association occurs “when the corresponding tire is assembled” to the rig.  This original disclosure is that the association happens when the tire is assembled, not sometime after assembly or sometime after a step of just allowing assembly (that does not itself even require any assembly).  The amendment to the claims that is reciting that the association occurs after assembly or allowing assembly is considered to be new matter not supported by the specification as originally filed.  The same is noted for the limitation reciting that the identifier of the assembled rig is received after the assembling or allowing of assembly occurs.  This was also not disclosed in the originally filed specification and is considered to be new matter.
For claims 7, 9, it recites the same limitation that is claiming the association of the data as occurring after installation when the only support in the specification or claims as originally filed is that it occurs when it is assembled, not sometime later such as weeks later.  This is also new matter for the same reasons addressed for claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the applicant is positively reciting a step of “allowing assembly of the at least one tire to the towable rig”.  The scope of this language and what it is intended to be claiming is not clear and is considered to be indefinite.  One can allow lots of things to happen by merely not acting to prevent them from occurring.  In that sense a step of allowing something to occur is not actually a positive step that is being performed, it can be not doing anything at all and just allowing whatever is about to happen to occur.  The specification never disclosed anything about a step of just allowing assembly to occur, and did not provide any guidance as to what kinds of acts are within the claims scope.  In other words, what kinds of steps are those that would be construed as “allowing assembly” to occur?  What step or act does one have to perform to be satisfying a step of allowing assembly?  This is not clear and renders the claim indefinite.  Additionally, if the claim scope is such that one only has to allow assembly to occur, that does not mean that any tires were actually assembled to a rig.  If the step of just allowing assembly does not require any actual assembly, then how can the claim later on refer to “said assembled rig”?  If one allows assembly to occur by deciding to not physically stop a mechanic from assembling the tires, if the tires are not installed because the mechanic has not started work yet, how can there be an assembled rig?  The claim recites that it includes just allowing assembly to occur, but also refers to an assembled rig that is referring to the other option claimed which is the “assembling” step.  That also implies that the “allowing assembly” does not actually require assembly because then the claim is reciting a situation of A or A where there is no difference in scope.  The allowing assembly language is not clear in the claim as far as the boundaries imposed on the claim language is renders the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, an assembly that includes a towable rig with a trailer as a claimed element, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of linking tire identification numbers (TIN) to vehicle identification numbers (VIN) and to owners of the tires for tires that have been mounted to a trailer, so that the tires can be tracked and the owner/purchaser of the tires that are installed on the trailer can be contacted in the event there is a recall for the tires. 
 For claim 1, the abstract idea is defined by the elements of:
associating at least one tire, a towable rig, and a consumer of the at 2least one tire and the towable rig with one another, comprising:
 providing the towable rig
3receiving a tire identification number (TIN) associated with the at least one tire in a database record in a 4database; 
receiving a vehicle identification number (VIN) associated with the towable rig in said database 6record;
assembling or allowing assembly of the at least one tire with the towable rig to thereby form an assembled rig
5after said step of assembling or allowing assembly, 7receiving and linking said TIN with said VIN in 8said database record; and 
after said step of assembling or allowing assembly, 10receiving identifier of said assembled rig in said database record for 11association with the at least one tire, the towable rig, and the consumer



For claim 9 the abstract idea is defined by the elements of:
maintain in a database identifying tire identification 5numbers (TIN) of the plurality of tires, vehicle identification numbers (VINs) of the plurality of towable rigs, and corresponding consumers of the plurality of towable rigs and the plurality of tires; 
associate the corresponding consumers with the VINs and the TINs after assembly of respective ones of the plurality of tires with a respective one of the plurality of towable rigs;
7receive input of recall notices associated with selected ones of the TINs; and 
8generate electronic or paper notifications of the recall notices to selected ones of said corresponding consumers

For claim 7 as amended, the abstract idea is defined by the elements of:
a data structure comprising: 
a first field representing a tire identification number (TIN) of the tire; 
a second field representing a vehicle identification number (VIN) of the towable rig; and 
a third field representing an end-purchaser of the towable rig and the tire, 
wherein the third field representing the end-purchaser is associated with said first field and said second field after assembly of the tire with the towable rig

Note: The applicant amended claim 7 to now recite that associating of the data occurs after the tire is installed with the towable rig, thereby introducing an abstract idea into the claim scope which is the association of data for a tire and a towable rig in the context of allowing  for tire recalls to occur (as is set forth below).
The above limitations are reciting a process that is linking tire identification numbers (data fields) to vehicles and towable rigs, and their owners so that the tires can be tracked for recall purposes.  This represents a certain method of organizing human activities that is the act of associating product data to owners in a database so that alerts and notices can be sent out in the event of a product recall.  The concept of conducting a product recall by using a database that correlates/associates item data to owners to that they can be contacted in the event of a recall is something that can be done by people and is mandated by the Federal government.  Storing data in databases so that it can be used to look up owners of items that are being recalled is a commercial/sales activity that is also a legal obligation because it is mandated by the Federal government.  For these reasons the claimed invention is considered to be a certain method of organizing human activities per the PEG.
Additionally, the above steps to the abstract idea can be practiced mentally by merely associating a TIN to a VIN and to a consumer in the mind of a human being.  The claimed generation of the paper alert can be done by a person who is mentally thinking about and is writing the alert on paper.  This comment is made in addition to the finding that the claims are directed to a certain method of organizing human activities.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to:
 For claim 1, the use of a computer with a storage device that is being used as a tool to execute the abstract idea, see MPEP 2106.05(f), (h) 
For claim 7, a computer readable medium, a towable rig having a tire
For claim 9, a plurality of towable rigs each having a plurality of tires, a storage device, a computer 
With respect to the claimed use of the computer, storage device, and the recitation to having a computer readable medium these elements do nothing more than to simply instruct one to practice the abstract idea by using a generically recited computing device to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is akin to reciting “apply it” with a computer (generally linking the execution of the abstract idea to computer implementation).  See MPEP 2106.05(f) and/or (h). This is just using the computer to store data that is associated (linked) with other data as opposed to using a paper notebook to store and link the data.  The computer is just being used as a tool to perform the steps that define the abstract idea.  
With respect to the claimed towable rig(s) with tires, these elements are directed to the field of use for the invention in terms of the invention is being used to link tires mounted to trailers to the owners of the vehicles that tow the trailers.  The fact that the claim recites a towable rig and that a tire is allowed to be installed (not actually installing the tire) does not represent anything more than a recitation to the intended field of use for the claimed invention in terms of the type of data in the database that is being associated with other data, so that tire recalls can be performed for tires mounted to trailers.  The addition of the towable rig(s) with tire(s) to claims 7 and 9 to not represent more than the intended use of the data linking that is occurring in the claim and that sets forth the fact that the tires for trailers are being associated, as opposed to the tires that are actually mounted the owner’s vehicle.  The element of the towable rig(s) with tire(s) does not represent a meaningful limit on the claim scope and is taken as being directed to a field of use, see MPEP 2106.05(h).
 The above in totality is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device to perform steps that define the abstract idea and that sets for the intended use of the invention as being for tires that are mounted to trailers.  This does not render the claims as being eligible for the same reasons set forth for the 2nd prong above.  See MPEP 2106.05(f) and (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
For claim 2, further defining the type of data received (manufacturer identifier) and claiming that the manufacturer is the one that is installing the tire on the towable rig are both elements that are considered to be part of the abstract idea.  The identifier is just data, which is part of the abstract idea.  Reciting that the manufacturer is installing the tire is reciting that a human being is installing a tire on the towable rig, which is reciting human activity and is part of the abstract idea.  Nothing additional is claimed beyond a further embellishment of the abstract idea.
For claims 3-6, further defining the type of data received (the claimed types of identifiers), having the consumer identifier be an end purchaser identifier (the buyer) so that it can be associated with the tire and towable rig, and performing the steps at a tire distributor, are all elements that serve to define the abstract idea.  The receipt of a tire recall and using the data from the database to identify and send recall alerts to the end purchasers of the tires is part of the abstract idea, as was set forth for claim 1.  These elements do not represent additional elements and do not contribute anything towards the eligibility of the claims.
For claim 8, the fourth field representing a recall notice and having the first field include tire size code, a construction code, and a date of manufacture are all elements that server to further define the abstract idea of the claims.  The data that is being used in the claim for the claimed associated is also part of the abstract idea.  
	For claims 10-14, the applicant is reciting more about the abstract idea of claim 9.  Reciting that the consumer is a manufacturer, a dealer, an end purchaser, reciting the receipt of the VIN and the TIN from consumers, receiving contact information, and issuing forms at designated times are all elements that serve to define the abstract idea of the claims.  The only additional element mentioned is the computer and storage device, which has been treated in the same manner as set forth for claim 9.  
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2004/111924) in view of official notice that trailers and other types of towable rigs are considered to be vehicles by the NHTSA and have to comply with tire recording requirements mandated by Federal regulation/law, including obtaining TIN number for tires installed on trailers, and recording end purchaser information.   
For claim 1, Boyle discloses a computer system and method that tracks tires by using tire identification numbers (TI, see page 12) that are linked to vehicle identification numbers (VIN) in a database so that the information can be used for tire recalls.  On page 2 Boyle discloses that there is a problem with the ability to recall tires that have been found to be defective.  Disclosed is that it is not possible to conduct a tire recall without tracking of tires.  On page 11 Boyle teaches the use of a tire identification number (the claimed TIN) for tires that can be used to track the tires.  See page 11, lines 15-22 and lines 27-30.  Boyle teaches that the use of a tire identification number allows the vehicle tire to be tracked through its life.  This satisfies the claimed receipt of and storing of a TIN in a database (see page 15 for disclosure to the database 100 that stores the TIN and associated vehicle information).  On page 20 Boyle teaches that when the tire is being mounted to a vehicle, the tire identification information is obtained and stored.  Page 21 teaches that the tire ID (TIN) is linked to the VIN of the vehicle that the tire is being mounted on.  See page 21, lines 9-17.  This satisfies the claimed receiving and linking of the TIN and the VIN upon assembly.  Boyle teaches the claimed linking of the TIN to the VIN in a database as claimed.  The claimed receipt of a identifier for the assembled rig is taught by Boyle when it is disclosed that service provider information and/or manufacturer information can be stored with the tire information.  Claim 2 further recites that the identifier can be a manufacturer so the claimed identifier is not requiring an actual ID of the trailer, the claim language is much broader than that based on the subject matter of the dependent claims.  Boyle teaches on page 12 that information such as service provider is stored.  Boyle teaches that the service provider can be a dealership, garage, tire recycler, or other entities that service tires in some form.  This satisfies the claimed identifier for the assembled rig; the identifier can be anything. 
For claim 7, Boyle teaches databases as storing data of a TIN and associating it to a VIN as addressed above for claim 1 to which applicant is referred.  


For claim 1, not disclosed by Boyle is that a towable rig, such as a trailer, is provided and that assembling or allowing assembling of tires to the towable rigs is performed.  Not disclosed is linking a towable rig VIN with a tire TIN so that recalls for defective tires mounted on trailers can occur, just they for passenger vehicles with tires.
For claim 7, not disclosed is a towable rig with a tire and a field representing an end purchaser.
The examiner takes official notice of Title 49, CFR part 574, specifically the fact that the NHTSA considers trailers and towable rigs to be “vehicles” for the purposes of complying with motor vehicle safety laws, including for laws/regulations governing tracking of TIN numbers for tires that are installed on trailers.  The examiner takes official notice that dealers who manufacture or sell trailers must also complete NHTSA TIN cards that document the tires mounted to vehicles, including trailers.  This also includes documenting the end purchaser information, see page 27 of Requirements for Manufacturers of Motor Vehicles and Motor Vehicle Equipment” as an example that supports the taking of official notice from the examiner.  In support of this assertion the examiner has provided art at the end of the office action that discusses 49 CFR 574.8 (enacted since 2008) and explains how it requires trailer dealers and manufacturers to comply with the tire recordkeeping requirements mandated by federal regular and/or law.  The examiner also cites a document from the NHTSA (Requirements for Manufacturers of Motor Vehicles and Motor Vehicle Equipment) that defines trailer as vehicles for purposes of Federal safety laws are concerned.  
With respect to using Boyle for towable rigs as is claimed in claims 1 and 7, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to also be used for towable rigs such as trailers that are receiving tires.  It would have been obvious to also use the system and method of Boyle to associated trailer VIN numbers to tire TIN numbers, so that the tires applied to trailers can be tracked and recalled in the event of defective tires being discovered.  This would yield the same predictable results that one would obtain when the method of Boyle is being used for a passenger car.  Trailers are considered to be vehicles and must have their TIN recorded just like passenger cars.
For claim 7, the official notice taken by the examiner accounts for the fact that Federal regulations require end purchaser information be recorded.  While this is not expressly taught by Boyle, knowing that the Federal government requires trailer dealers/manufacturers to record TIN numbers for tires along with tire purchaser information, it would have been obvious to obtain the end purchaser information for the trailer with tires so that the owner can be contacted in the event of a recall.  The law requires that end purchaser information be recorded for tires on trailers because trailer are considered to be vehicles.  Doing so would have been obvious so that one can be in compliance with NHTSA regulations, and so that one can have an way to contact the owner of the tires if they are recalled.  This is fundamental to being able to contact the owner, you have to obtain the owner information (end purchaser information) so that they can be contacted if there were a recall.  
For claim 2, the disclosure to manufacturer information being stored with the TIN in Boyle satisfies what is claimed.  Calling the manufacturer a trailer manufacturer is a descriptive label that does not define anything to the claim other than data of a manufacturer is being stored, and the fact that a trailer is having tires installed.  Whoever is installing the tires satisfies the claimed information of claim 2.
For claims 3, 5, Boyle teaches that the service provider can be a dealership on page 12.  This satisfies the claimed dealer identifier.  Boyle teaches that the information is captured about the tire during mounting of the tire by a tire distributor (the service provider), see page 20 of Boyle.
For claim 4, the official notice taken by the examiner accounts for the fact that Federal regulations require end purchaser information be recorded.  While this is not expressly taught by Boyle, knowing that the Federal government requires trailer dealers/manufacturers to record TIN numbers for tires along with tire purchaser information, it would have been obvious to obtain the end purchaser information for the trailer with tires so that the owner can be contacted in the event of a recall.  The law requires that end purchaser information be recorded for tires on trailers because trailer are considered to be vehicles.  Doing so would have been obvious so that one can be in compliance with NHTSA regulations, and so that one can have an way to contact the owner of the tires if they are recalled.  This is fundamental to being able to contact the owner, you have to obtain the owner information (end purchaser information) so that they can be contacted if there were a recall.  

Claim(s) 6, 8, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2004/111924) in view of official notice that trailers and towable rigs are considered to be vehicles by the NHTSA and have to comply with tire recording requirements mandated by Federal regulation/law, including obtaining end purchaser information for tires on trailers and further in view of Hsu et al. (20200057999).
For claim 6, while Boyle discloses that the system can be used to conduct a tire recall and makes it clear that is a central focus of the overall method, Boyle never actually discloses conducting a tire recall by checking the database for the end purchaser information so that a recall notice can be sent out.  Not disclosed is a recall notice.
Hsu is directed to a system and method for managing information about tires that are mounted to vehicles.  Hsu teaches in paragraph 002
[0002] Recently, the US government makes a compulsory legislation to indicate that the tire manufacturer or the tire brand vendor needs to record the tire buyer name, the tire seller name, the tire buyer address, the tire seller address and the tire ID (Identification). The man purpose is to trace the seller or the buyer of the tire. This is due to the tire needs to be replaced to a new one after five years, and the tire manufacturer or the tire brand vendor needs to recall the tire, therefore they needs to know the seller of the tire. The seller of the tire is commonly a tire agent or a tire retailer. It is also needs to know the buyer of the tire. The buyer of the tire is commonly a vehicle owner. Therefore, the tire manufacturer or the tire brand vendor needs to record the related data in a tire registration table. The tire registration table is explicitly provided to be kept at least five years. For complying with the regulations, the tire buyer and the tire seller need to record the table and send back to the tire manufacturer or the tire brand vendor. However, this procedure is miscellaneous. If the tire registration table is a hard copy, it takes a long time to send back the hard copy to the tire manufacturer or the tire brand vendor. Furthermore, the hard copy is required to be kept at least five years, thus it is not favorable for the environmental protection.
	
Based on the above teaching of Hsu concerning the storage of end purchaser information so that a tire recall can be performed, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to check the database to identify end purchasers (buyers of defective tires for cars and/or for trailers) so that they can be contacted when a tire recall needs to be performed.  When the manufacturer if the tire determines that a tire recall has to be performed, that fact is noted and received, and then the database would be checked so that the end purchasers/buyers of the tires can be contacted.  This would be obvious for cars, trucks, and for assembled rigs that are trailers with tires.  What is claimed would have been obvious to one of ordinary skill in the art because this is claiming what a product recall is by definition and is the reason that the Federal Government requires tire TIN numbers be recorded with end purchaser information in the first place, namely so that a recall can be performed.    
For claim 8, in addition to that above, the TIN of a tire inherently represents a tire size, or code or date of manufacture.  This is what a TIN is by definition.  All tires contain a TIN that includes information such as tire manufacturer, and/or date of manufacture that is required to be in a coded format.  What the applicant is claiming is already something that is inherent to the TIN of Boyle.  
For claim 9, 10,  Boyle discloses a computer system and method that tracks tires by using tire identification numbers (TI, see page 12) that are linked to vehicle identification numbers (VIN) in a database so that the information can be used for tire recalls.  On page 2 Boyle discloses that there is a problem with the ability to recall tires that have been found to be defective.  Disclosed is that it is not possible to conduct a tire recall without tracking of tires.  On page 11 Boyle teaches the use of a tire identification number (the claimed TIN) for tires that can be used to track the tires.  See page 11, lines 15-22 and lines 27-30.  Boyle teaches that the use of a tire identification number allows the vehicle tire to be tracked through its life.  This satisfies the claimed receipt of and storing of a TIN in a database (see page 15 for disclosure to the database 100 that stores the TIN and associated vehicle information).  On page 20 Boyle teaches that when the tire is being mounted to a vehicle, the tire identification information is obtained and stored.  Page 21 teaches that the tire ID (TIN) is linked to the VIN of the vehicle that the tire is being mounted on.  See page 21, lines 9-17.  This satisfies the claimed receiving and linking of the TIN and the VIN upon assembly.  Boyle teaches the claimed linking of the TIN to the VIN in a database as claimed.  The claimed receipt of a identifier for the assembled rig is taught by Boyle when it is disclosed that service provider information and/or manufacturer information can be stored with the tire information.  Claim 2 further recites that the identifier can be a manufacturer so the claimed identifier is not requiring an actual ID of the trailer, the claim language is much broader than that based on the subject matter of the dependent claims.  Boyle teaches on page 12 that information such as service provider is stored.  Boyle teaches that the service provider can be a dealership, garage, tire recycler, or other entities that service tires in some form.  This satisfies the claimed identifier for the assembled rig; the identifier can be anything. 
For claim 9 not disclosed by Boyle are towable rigs, such as a trailer with tires, and linking a towable rig VIN with a tire TIN so that recalls for defective tires mounted on trailers can occur, just they for passenger vehicles with tires.  Boyle does not expressly recite that a recall actually occurs and that notices are sent out.
The examiner takes official notice of Title 49, CFR part 754, specifically the fact that the NHTSA considers trailers and towable rigs to be “vehicles” for the purposes of complying with motor vehicle safety laws, including for laws/regulations governing tracking of TIN numbers for tires that are installed on trailers.  The examiner takes official notice that dealers who manufacture or sell trailers must also complete NHTSA TIN cards that document the tires mounted to vehicles, including trailers.  This also includes documenting the end purchaser information, see page 27 of Requirements for Manufacturers of Motor Vehicles and Motor Vehicle Equipment” as an example that supports the taking of official notice from the examiner.  In support of this assertion the examiner has provided art at the end of the office action that discusses 49 CFR 574.8 (enacted since 2008) and explains how it requires trailer dealers and manufacturers to comply with the tire recordkeeping requirements mandated by federal regular and/or law.  The examiner also cites a document from the NHTSA (Requirements for Manufacturers of Motor Vehicles and Motor Vehicle Equipment) that defines trailer as vehicles for purposes of Federal safety laws are concerned.  
Hsu is directed to a system and method for managing information about tires that are mounted to vehicles.  Hsu teaches in paragraph 002
[0002] Recently, the US government makes a compulsory legislation to indicate that the tire manufacturer or the tire brand vendor needs to record the tire buyer name, the tire seller name, the tire buyer address, the tire seller address and the tire ID (Identification). The man purpose is to trace the seller or the buyer of the tire. This is due to the tire needs to be replaced to a new one after five years, and the tire manufacturer or the tire brand vendor needs to recall the tire, therefore they needs to know the seller of the tire. The seller of the tire is commonly a tire agent or a tire retailer. It is also needs to know the buyer of the tire. The buyer of the tire is commonly a vehicle owner. Therefore, the tire manufacturer or the tire brand vendor needs to record the related data in a tire registration table. The tire registration table is explicitly provided to be kept at least five years. For complying with the regulations, the tire buyer and the tire seller need to record the table and send back to the tire manufacturer or the tire brand vendor. However, this procedure is miscellaneous. If the tire registration table is a hard copy, it takes a long time to send back the hard copy to the tire manufacturer or the tire brand vendor. Furthermore, the hard copy is required to be kept at least five years, thus it is not favorable for the environmental protection.
	

With respect to using Boyle for towable rigs, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to also be used for towable rigs such as trailers that are receiving tires.  It would have been obvious to also use the system and method of Boyle to associated trailer VIN numbers to tire TIN numbers, so that the tires applied to trailers can be tracked and recalled in the event of defective tires being discovered.  This would yield the same predictable results that one would obtain when the method of Boyle is being used for a passenger car.  Trailers are considered to be vehicles and must have their TIN recorded just like passenger cars.
With respect to information about consumers being stored, the official notice taken by the examiner accounts for the fact that Federal regulations require end purchaser information be recorded.  While this is not expressly taught by Boyle, knowing that the Federal government requires trailer dealers/manufacturers to record TIN numbers for tires along with tire purchaser information, it would have been obvious to obtain the end purchaser information for the trailer with tires so that the owner can be contacted in the event of a recall.  The law requires that end purchaser information be recorded for tires on trailers because trailer are considered to be vehicles.  Doing so would have been obvious so that one can be in compliance with NHTSA regulations, and so that one can have an way to contact the owner of the tires if they are recalled.  This is fundamental to being able to contact the owner, you have to obtain the owner information (end purchaser information) so that they can be contacted if there were a recall.  
With respect to generating an electronic or paper notification to the consumer, based on the above teaching of Hsu actually performing a recall, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to provide Boyle with the ability to check the database to identify end purchasers (buyers of defective tires for cars and/or for trailers) so that the consumer/end purchasers can be contacted when a tire recall needs to be performed.  When the manufacturer if the tire determines that a tire recall has to be performed, that fact is noted and received, and then the database would need to be checked so that the end purchasers/buyers of the tires can be contacted.  This would be obvious for cars, trucks, and for trailers with tires.  What is claimed would have been obvious to one of ordinary skill in the art because this is claiming what a product recall is by definition and is the reason that the Federal Government requires tire TIN numbers be recorded with end purchaser information in the first place, namely so that a recall can be performed.    
For claims 11, 12, 14, the computer can receive the VIN and TIN and/or contact information from a consumer as claimed.  The ability to receive data by a computer is all that is being claimed.  This is satisfied by Boyle.  For claim 12, the above rejection for claim 9 includes the receipt of contact information so that the consumer can be contacted in the event of a recall.  The combination for claim 9 already satisfies what is claimed in claim 12.
For claims 13, 14, while not disclosed by Boyle expressly, it would have been obvious to one of ordinary skill in the art to send out recall notices when a recall has been issued.  When a recall needs to be sent out, it flows that one would want to look at the database to identify consumers that have a defective tire so that they can be contacted.  It is obvious that when a recall notice is received, recall alerts need to be sent out.  That is how recalls work.

Response to arguments
	The comments regarding the 35 USC 101 rejection are noted.  The applicant has stated that the claims have been amended to recite towable rigs so the claims are not directed to an abstract idea anymore.  This general allegation is not persuasive.  The applicant is referred to the 101 rejection of record that sets forth why the claims are still directed to an abstract idea without significantly more.  There is no specific argument for the examiner to respond to for the 101 rejection.
	For the prior art traversal, it is not persuasive.  The applicant has argued that the prior art does not teach towable rigs.  This is not persuasive and is simply claiming that the tracking of the tires occurs for trailers.  Federal regulations already require that trailers have their tire TINs recorded and associated with end purchaser information so that the tires on the trailer can be tracked and recalled if necessary.  The current prior art rejection of record moots the arguments from the applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL document “Requirements for Manufacturers of Motor Vehicles and Motor Vehicle Equipment” is a document from the NHTSA that defines a vehicle as being any vehicle that can be drawn (towed), and includes trailers as vehicles.  Page 6 of the document sets for the different classifications of vehicles that the NHTSA recognizes, where trailers are specifically listed as an example of a vehicle that is covered by Federal Vehicle Transportation Regulations.  Page 27 (Chapter10) sets forth the requirements for manufacturers and dealers of motor vehicles (that includes trailers dealer and manufacturers) and specifies record keeping requirements for tires.  Disclosed is that the TIN of tires is recorded and associated with information about the purchaser, as is known in the art.  This reference is cited in support of the official notice and the assertion from the examiner that sellers/dealers/manufacturers of trailers and those that put tires on trailers are required by the Federal Government to record TIN number and end purchaser information for tires that are put on trailers.  
NPL document “Dear LGS Dealer” is an open letter from May of 2019 that is “reminding” dealers that they must record the TIN for any tires that are delivered with a new trailer or sold separately to a customer.  This letter refers to 49 CFR 574.8 as being the authority that already required trailer dealers to record tire TIN numbers when put on trailers (towable rigs), and that was in place since 2008.  This is setting forth the basic level of skill in the art as far as trailer dealers understand they must also comply with Federal regulations regarding sales of tires.  This reference is cited as additional support of the fact that tires put on trailers are also required to be documented and have their TIN associated with the owners information.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687